Citation Nr: 1702009	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression.  


WITNESSES AT HEARING ON APPEAL

Veteran & Veteran's Mother


REPRESENTATIVE

Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran had service in the reserves, with a period of active duty for training, from June 1994 to September 1994.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder but denied the claim on the merits.  
An October 2008 Board decision denied the Veteran's claim. The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court), and it became final.  See 38 U.S.C.A. §§ 7104, 7266 (West 2014).
The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in November 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  The undersigned left the record open for 60 days to allow the Veteran to submit additional evidence.   In November 2016, the Veteran submitted additional evidence with a waiver of the Veteran's right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider the new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).

The Board notes that although the Veteran filed a claim for service connection for PTSD, and it has been developed and adjudicated as such, the evidence of record shows a diagnosis of a psychiatric disability other than PTSD (e.g., depression).  In light of the decision by the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues have been recharacterized to encompass the other psychiatric diagnosis

In the August 2010 rating decision, the RO reopened the Veteran's PTSD claim but denied the claim on the merits.  Despite the determination reached by the RO with respect to the reopening of the Veteran's claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In an unappealed Board decision, dated October 2008, service connection for PTSD with depression was denied.

2.  The evidence received since the October 2008 Board decision, is new and material; in that, it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2008 Board decision denying service connection for PTSD with depression is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD with depression.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 
38 C.F.R. § 3.159(b) (2016).  In light of the favorable determination being reached in regards to the Veteran's claim, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

New and Material Evidence 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104; 38 C.F.R. § 20.1100(a).  The Board denied the Veteran's claim in a December 2008 decision.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court), and it became final.  See 38 U.S.C.A. §§ 7104, 7266.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Evidence received since the Board's October 2008 final rating decision includes a the Veteran's lay statements regarding the death of her niece, a November 2016 letter from private psychiatrist D.D.S, and the transcript from the November 2016 Board hearing.  The evidence is new in that it was not previously considered.  It is also material insofar as it raises a contention that the Veteran's mental health preexisted service and was aggravated by service.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for an acquired psychiatric disorder is reopened. 





ORDER

The appeal to reopen the Veteran's claim of entitlement to an acquired psychiatric disorder is granted.  


REMAND

Here, the evidence shows that the Veteran has current diagnoses of PTSD and depression.  Although the Veteran's service treatment records are silent for any psychiatric treatment or diagnoses, the Veteran has asserted that her PTSD and depression preexisted service.   See November 2016 Hearing Transcript; November 2016 Private Treatment Note.  Specifically, the Veteran asserts that the murder of her niece in June 1994, a few days before her active duty for training, triggered her depression and PTSD.  She further asserts that her service aggravated her mental health condition.  

The Veteran has not been afforded a VA psychiatric evaluation, and the Board finds that one is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA psychiatric evaluation.  The examiner should answer the following questions: 

(a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's mental health diagnosis is etiologically related to service? 

(b)  Is it clear and unmistakable that the Veteran entered service in June 1994 with a pre-existing mental health diagnosis?  

(c) If the Veteran clearly and unmistakably entered service with a pre-existing mental health disability, is it clear and unmistakable that the Veteran's pre-existing mental health disability WAS NOT aggravated in service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service, or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition. 
 
2.  Then, readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


